UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest reported): August 31, 2010 Midas Medici Group Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 000-52621 37-1532843 (State or other jurisdictionof incorporation) Commissionfile number (IRS Employer Identification No.) 445 Park Avenue, 20th Floor, New York, New York 10222 Registrant’s telephone number, including area code (212) 792-0920 Copies to: Thomas Rose, Esq. Marcelle S. Balcombe, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02Departure of Directors or Certain Officers; Election of Directors;Appointment of Certain Officers;Compensatory Arrangements of Certain Officers On August 31, 2010, Stephen Schweich submitted his resignation as a Director of Midas Medici Group Holdings, Inc. (the “Company”) which became effective on September 1, 2010. There were no disagreements between Mr. Schewich and the Company which led to his resignation. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Midas Medici Group Holdings, Inc. Date: September 8, 2010 By: /s/ Nana Baffour Nana Baffour, CEO and Co-Executive Chairman 3
